DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 07 January 2020 amending claims 1, 3, 4, 5, 7-14, and 16-20.  Claims 21-23 have been canceled.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 January 2020, 11 August 2021, 29 September 2021, and 31 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claims 2, 5, and 14 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 2, the term “EPDM” should be spelled out in the first instance.  The specification refers to this as ethylene propylene diene monomer, se p. 2, [0008].
Regarding claim 5, the claim recites that the one or more acetates comprises about 15% to about 15% of the polymeric admixture.  While this is a valid limitation, the range may be simplified to recite that the one or more acetates comprises about 15% of the polymeric admixture.  Alternately, applicant may refer to the wider ranges disclosed in the specification at p. 7, [0027].
Regarding claim 14, there are two steps “c” listed in the claimed method.  For purposes of examination, the Examiner will refer to these as steps (c1) and (c2), respectively.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a fastening device” in claims 1 and 14.	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
The specification refers to a fastening device as being used to mechanically fix (e.g. secure) two or more structures, body panels, frame rails, or the like.  The fastening device may include a threaded surface on the interior or exterior, or the fastening device may be free of a threaded surface.  Suitable fastening devices are a bolt, a nut, a weld nut, a screw, a clamp, a flange, a grommet, a rivet, a retaining pin, a peg, a nail, or a tree-fastener.  See pp. 12-13, [0044] of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/002950 A2 in view of WO 96/30180 A1.
Regarding claim 1, WO ‘950 describes an expandable material and fastenable member for sealing, see title.  Suitable fasteners include clips, snap-fits, screws, and the like, see p. 5, lines 8-15.  Screws are among the suitable fasteners disclosed in the present application, see above 35 U.S.C. 112(f) analysis.
WO ‘950 describes a member including a carrier, an expandable material disposed on the carrier, and one or more fasteners, see p. 4, lines 15-25.  The expandable material includes a blowing agent and blowing agent accelerator, a curing agent or curing agent accelerator, and filler.  The amount of blowing agent and blowing agent accelerator is from 0.1 to 25 wt. % of the expandable material, most preferably from about 7 to about 15 wt % of the expandable material, see p. 26, lines 10-17.  The curing agent and/or curing agent accelerator are disclosed on p. 27.  The filler is described on p. 28 and may include silica, glass, titanium dioxide, or other materials.  Other additives are described on p. 29 including reinforcement additives.
Table B on p. 31 shows an exemplary embodiment which includes 9 wt. % of blowing agent, 1.5 wt. % of blowing agent accelerator, 1.5 wt. % peroxide curing agent, 0.2% curing agent activator, 0.1 % Americure curing agent, 11.5 wt. % calcium carbonate, and other components.  These read on the claimed components (b)(i), (b)(ii), and (b)(iii) as claimed.
WO ‘950 teaches that the expandable material is activated at temperatures of about 149-204 °C (300-400 °F), see p. 10, lines 5-10.  WO ‘950 further teaches that the components of the expandable material are mixed and applied at a temperature preferably less than about 70 °C, see p. 15 lines 23-31, and notes that it is desirable to maintain the temperature of the expandable material below a temperature which will activate the blowing agent, see p. 32, lines 25-33.  The material is then applied (e.g. adhered) to a structure, see p. 3, lines 3-11.
WO ‘950 teaches using an extruder to mix the material ingredients together, see, e.g. p. 15, lines 23-31, and teaches that the expandable material is provided in encapsulated form in the shape of a pellet, see p. 8, lines 5-11, however WO ‘950 does not teach or suggest milling the activatable material into a particulate size of from about 500 microns to about 10,000 microns as claimed.
WO ‘180 describes foamed rotationally molded articles, see title and abstract.  WO ‘180 describes mixing a thermoplastic with a blowing agent to form micro-pellets, see p. 4, lines 2-4.  The materials, including the thermoplastic and blowing agents - as well as additives including antioxidants, crosslinking agents, and the like - are compounded in an extruder, see p. 11, lines 12-16.  WO ‘180 discloses that standard pellets are known in the art to have been ground cryogenically or at ambient temperature to a 200-300 micron average particle size, see p. 12, lines 9-15.  However, WO ‘180 teaches in their invention to form micro-pellets with an average size of 250-1500 microns, most preferably in the range of 400-600 microns, see p. 12, line 29 through p. 13, line 2.  This particle size overlaps the claimed range of about 500 to about 10,000 microns.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The micro-pellets have an improved flowability and display a relatively smooth outer surface, see p. 13, lines 5-13.
WO ‘180 and WO ‘950 are analogous because they are similar in structure or function, as each discloses blending and extruding carrier thermoplastic materials with blowing agents and other additives.
It would have been obvious to one of ordinary skill in the art at the time of the invention to produce the activatable material of WO ‘950 by milling into a particle size of from about 500 to about 10,000 microns as disclosed in WO ‘180 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to formulate the activatable material as micro-pellets with a particle size within the claimed range because WO ‘180 teaches that the micro-pellets have an improved flowability and display a relatively smooth outer surface, see p. 13, lines 5-13.  These are desirable features in extruded polymers.
Regarding claim 2, WO ‘950 further teaches that the activatable material includes a dispersant of ethylene-propylene rubber (EPDM) or paraffin wax having a molecular weight less than about 50,000 amu and preferably less than about 10,000 amu, see p. 29, line 33 through p. 30, line 7.  The example shown in Table B on p. 21 includes EPDM as the dispersant.
Regarding claim 3, WO ‘950 teaches that the expanded material can expand to up to about 2900% to about 3000% or greater compared to the non-expanded material, depending on the amount of blowing agent and blowing agent accelerator included in the expandable material, see Table A on p. 30.  See also discussion on p. 10, lines 5-18 teaching that upon exposure to an elevated activation temperature, the volumetric expansion of the expandable material may be at least about 1500%, at least about 2000%, at least 2500%, and most preferably at least about 3000% of the original, unexpanded volume.
Regarding claim 4, WO ‘950 teaches that calcium carbonate is a suitable filler, see p. 28, lines 20-22.  See also the example composition in Table B on p. 31 which uses 11.5% of calcium carbonate.
Regarding claim 5, WO ‘950 teaches including a polymeric admixture (see p. 22, lines 17-33) which comprises most preferably from about 50-70 wt. % of the expandable material, see p. 23, lines 2-6.  The polymer admixture preferably includes acrylate in the amount of about 55-75% of the polymer admixture (see p. 23, lines 7-17) and also includes one or more acetates in the amount of about 7-35% and more preferably about 15-25% by weight of the polymeric admixture (see p. 23, line 27 through p. 24, line 4).  This overlaps the claimed 15% acetate quantity.
Regarding claim 6, WO ‘950 teaches including a tackifier in the preferred amount of about 6-20 wt. %, and that the tackifier is preferably a hydrocarbon resin, see p. 25, lines 5-22.   WO ‘950 also teaches including preferably about 0.1 to 10% by weight of epoxy resin, see p. 24, lines 13-20.
Regarding claim 7, WO ‘950 teaches including about 7-15 % by weight of blowing agent and blowing agent accelerator in the expandable material (see p. 25, lines 13-17), and that a suitable blowing agent is azodicarbonamide or other amide- or amine- containing components.  See p. 25, line 32 through p. 26, line 3.  Suitable blowing agent accelerators include a metal salt or oxide such as zinc oxide, see p. 25, lines 4-9.  In the example composition in Table B on p. 31, the azodicarbonamide blowing agent is 9% by weight and the amount of zinc oxide blowing agent accelerator is 1.5%.  This total of 10.5% is within the claimed range.
Regarding claim 8, WO ‘180 teaches that it is known to cryogenically grind thermoplastics with blowing agent additives in rotational molding, see p. 12, lines 9-15.  This reads on being frozen prior to being milled.  Even if milled at room temperature, this is below the freezing point of the thermoplastic and thus reads on being a frozen material prior to being milled.
Regarding claim 9, WO ‘950 teaches that upon exposure to a temperature of from 149-205 °C, the volumetric expansion of the expandable material may be at least about 1500%, at least about 2000%, at least 2500%, and most preferably at least about 3000% of the original, unexpanded volume.  See p. 10, lines 5-18.
Regarding claim 10, WO ‘950 further teaches including one or more curing agents in the expandable material, see p. 27.  Although WO ‘950 does not specify the activation temperature of the curing agent, WO ‘950 discloses aliphatic or aromatic amines or their respective adducts, amidoamines, polyamides, cycloaliphatic amines, isocyanates, phenol-based resins, and others, including preferred curing agents of triethylenetetramine, diethylenetriamine, tetraethylenepentamine, cyanoguanidine, and dicyandiamides (see p. 27, lines 11-27) which are the same preferred curing agents as in the instant specification at p. 9-10, [0035].  As such, these identical materials necessarily have activation temperatures within the claimed range of about 60-110°C.
Regarding claims 11 and 12, WO ‘180 teaches that the thermoplastics are generally available in standard pellets, see p. 12, lines 9-10.
Regarding claim 13, WO ‘180 teaches that micro-pellets can be produced in a manner similar to “standard” pellets, by which strands extruded from the extruder die are then chopped, or may be under water cut by cutting off the polymer extrudate under water to freeze the molten polymer, forming a pellet or micro-pellet, see p. 11, lines 17-24.
Regarding claim 14, WO ‘950 discloses a method of forming the activatable material coated device by providing a fastener (see p. 5, lines 8-24). See p. 32 for the steps of supplying pellets of expandable material (p. 32, lines 7-9) and using heat and/or pressure to soften or liquidize the components such that they are intermixed (p. 32, lines 11-15).  WO ‘950 teaches that the expandable material is activated at temperatures of about 149-204 °C (300-400 °F), see p. 10, lines 5-10.  WO ‘950 further teaches that the components of the expandable material are mixed and applied at a temperature preferably less than about 70 °C, see p. 15 lines 23-31, and notes that it is desirable to maintain the temperature of the expandable material below a temperature which will activate the blowing agent, see p. 32, lines 25-33.  The material is then applied (e.g. adhered) to a structure, see p. 3, lines 3-11.  This reads on steps (a), (b), (d), and (e) as claimed.  Note that step (c1) is optional and thus not required by the claim.
WO ‘180 teaches a method of forming micro-pellets by providing thermoplastic in standard pellets, see p. 12, lines 9-15, followed by melting and blending the polymer with additives in an extruder to form micro-pellets which are frozen upon extrusion (see p. 11, lines 17-24), forming micro-pellets of particle size from 250 to 1500 microns, preferably from 400-600 microns (see p. 12, line 29 through p. 13, line 2).  These steps read on steps (b), (c1), (c2), and (d) as claimed.
WO ‘950 teaches that the amount of blowing agent and blowing agent accelerator is from 0.1 to 25 wt. % of the expandable material, most preferably from about 7 to about 15 wt % of the expandable material, see p. 26, lines 10-17.
Regarding claims 15 and 16, WO ‘180 teaches that micro-pellets can be produced in a manner similar to “standard” pellets, by which strands extruded from the extruder die are then chopped, or may be under water cut by cutting off the polymer extrudate under water to freeze the molten polymer, forming a pellet or micro-pellet, see p. 11, lines 17-24.
Regarding claim 17, WO ‘950 teaches that upon exposure to a temperature of from 149-205 °C, the volumetric expansion of the expandable material may be at least about 1500%, at least about 2000%, at least 2500%, and most preferably at least about 3000% of the original, unexpanded volume.  See p. 10, lines 5-18.  The expandable material is expanded to provide baffling, sealing, or reinforcement to an article, see p. 4, lines 26-30.  See FIG. 19A, 19B, and 21 in which fasteners are shown to connect two structures, see discussion at p. 20, lines 3-20.
Regarding claim 18, WO ‘950 teaches that a coating or painting operation takes place after the expandable material is assembled to a structure, see p. 12, lines 15-20.  The expandable material expands and at least partially fills the cavity for sealing, baffling, and reinforcing of the structure as shown in FIG. 3.
Regarding claims 19-20, WO ‘150 teaches WO ‘180 teaches a method of forming micro-pellets by providing thermoplastic in standard pellets, see p. 12, lines 9-15, followed by melting and blending the polymer with additives in an extruder to form micro-pellets which are frozen upon extrusion (see p. 11, lines 17-24), forming micro-pellets of particle size from 250 to 1500 microns, preferably from 400-600 microns (see p. 12, line 29 through p. 13, line 2).
WO ‘180 also teaches that it is known to cryogenically grind thermoplastics with blowing agent additives in rotational molding, see p. 12, lines 9-15.  This reads on being frozen prior to being milled.  Even if milled at room temperature, this is below the freezing point of the thermoplastic and thus reads on being a frozen material prior to being milled.

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Evans (U.S. Pub. 2004/0062903) discloses cryogenic grinding of materials to less than 0.2 inches (less than about 5080 microns).
Chesler (U.S. Pat. 4,451,583) describes cryogenic grinding of polyurethane to a maximum particle size of 2000 microns.
Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759